Citation Nr: 1113800	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-32 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the Appellant's admission to Sycamore Shoals Hospital on August 23, 2008, was due to a medical emergency such that VA medical facilities were not feasibly available for purposes of reimbursement under 38 U.S.C.A. § 1725 (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Appellant reportedly had active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) in Mountain Home, Tennessee that denied payment of medical expenses.  The Appellant's notice of disagreement was received in July 2009.  A statement of the case was issued in August 2009, and a substantive appeal was received in September 2009.  The Appellant appeared at an August 2010 hearing before the Board at the RO.  A transcript is of record.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Appellant was admitted to Sycamore Shoals Hospital on August 23, 2008. 

2.  At the time of the Appellant's admission to Sycamore Shoals Hospital on August 23, 2008, delay in treatment would have been hazardous to life and health.

3.  Given the emergent nature of the Appellant's condition on August 23, 2008, a VA facility was not feasibly available.



CONCLUSION OF LAW

At the time of the Appellant's admission to Sycamore Shoals Hospital on August 23, 2008, the requirements of 38 C.F.R. § 17.1002(b) and (c) for reimbursement  of the costs of such treatment were met.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. § 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant is seeking entitlement to reimbursement for the cost of private medical treatment in connection with his admission to Sycamore Shoals Hospital on August 23, 2008, under the provisions of 38 U.S.C.A. § 1725 which is commonly referred to as the Veterans Millennium Healthcare and Benefits Act.  

To be eligible for reimbursement under 38 U.C.C.A. § 1725, the Appellant has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i)  The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002.

Although not entirely clear, it appears that the appellant's claim for reimbursement appears to have been based on VA findings that requirements (b) and (c) of 38 C.F.R. § 17.1002 were not met.  The Board's focus is therefore directed to these particular regulatory provisions.

Turning to the evidence, in a statement received in July 2009, the Appellant recalled that on August 23, 2008, as he was taking out his dog, he suddenly started bleeding from his rectum and started feeling so weak that he could not stand up.  The Appellant further stated that when his wife took his blood pressure, it was 90/60.  When she called Sycamore Shoals Hospital, she was instructed to call 911 and was advised that because of the blood loss, it would be better to have medical assistance transport him to the hospital.  The Appellant noted that he had a history of heart problems and that his father had died suddenly after complaints of abdominal pains and feeling weak, and having a heart attack.  He reported that the attendant in the ambulance advised him that he should get medical attention as soon as possible given his history and amount of blood loss.  Attached was a copy of directions obtained from an online map service, which shows that Mountain Home, Tennessee (where the nearest VA medical facility is located) is 16.50 miles (33 minutes away) from the Appellant's place of residence.

An ambulance report shows that an ambulance was dispatched to the Appellant's address on the morning of August 23, 2008, for "Bleeding-Rectal Bleed."  The report refers to the transportation mode as non-emergency and further indicates that the Appellant was taken to Sycamore Shoals emergency room at the Appellant's request.  Hospital records show that the Appellant was admitted on an impression of colitis and gastrointestinal bleed.  

An August 26, 2008 discharge summary report, Dr. Digby stated that the Appellant had presented with a considerable amount of bleeding per rectum.  A CT scan demonstrated inflammatory changes throughout the colon.  It was noted that the Appellant was placed on empiric mesalamine and did not have any immediate improvement with that.  Due to the Appellant's continued diarrhea and rising white blood cell count, he was placed on empiric Flagyl.  Immediately, he had return of normal white blood cell count and the Appellant's diarrhea slowed.  

In an August 2009 letter, Dr. Digby stated that the Appellant was emergently admitted to Sycamore Shoals Hospital on August 23, 2008 for a considerable amount of rectal bleeding and pain.  He further reported that the Appellant was evaluated and admitted for IV fluids and further testing.  He noted that the Appellant continued to have diarrhea and a rising white blood cell count so he remained at the hospital while trying to get those medical conditions under control. 

At the August 2010 hearing before the Board at the RO, the Appellant and his wife testified that they believed that there was an emergency situation, which called for immediate medical attention.  They testified that it was emergency personnel, who led them to believe that the Appellant should be taken to the closest hospital. 

With regard to 38 C.F.R. § 17.1002(b), after considering the overall medical evidence together with the Appellant's statements and testimony, the Board finds the on the morning of August 23, 2008, a prudent layperson would have reasonably expected that a delay in seeking immediate medical attention would have been hazardous to life or health.  Dr. Digby has stated in writing that the Appellant was emergently admitted for a considerable amount of bleeding and pain.  It is noted that Dr. Digby appears to have been the admitting physician and would have therefore been in the best position to make a medical determination at that time as to the Appellant's condition.  If a medical doctor who was examining the Appellant at the time believed the condition was emergent, then certainly it can be said that a prudent layperson would have thought so.  The Board also believes that the opinion of the admitting medical doctor is entitled to more weight than what emergency ambulance personnel may have entered in their report.    

The Board further finds that the provisions of 38 C.F.R. § 17.1002(c) were met.  Information furnished by the Appellant suggests that the nearest VA facility was approximately 16 miles away from his residence.  Although an October 2008 VA statement is to the effect that the closest VA Medical Center is located in Mountain Home, Tennessee, that is 11 miles from Sycamore Shoals Hospital, it is the distance from the Appellant's resident to the VA facility which is pertinent.  It therefore appears that it would have taken approximately a half-hour to transport the Appellant from his residence to the VA facility.  Given the description of the circumstances of the Appellant's condition by the private admitting physician, the Board finds that VA facilities were not feasibly available and an attempt to use the VA facilities would not have been considered reasonable by a prudent layperson.   

In sum, the Board is unable to agree with the articulated reasons for the denial of the Appellant's claim for reimbursement.  The Board finds that the requirements (b) and (c) of 38 C.F.R. § 17.1002 were in fact met.  The Board finds that the eyewitness account by the admitting medical doctor is entitled to considerable weight as the best evidence as to the Appellant's condition on the morning of August 23, 2008.  


ORDER

The requirements (b) and (c) of 38 C.F.R. § 17.1002 were met for purposes of reimbursement of the cost of private medical service rendered to the Appellant in connection with admission to Sycamore Shoals Hospital on August 23, 2008.  The appeal is granted to this extent. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


